Appeal by Petitioner (Edna Earl Brinson) from Frizzelle, J., 3 July, 1951, Lenoir Superior Court. From Lenolr County.
The purpose of the petition of habeas corpus by a divorced parent being declared to be to relieve her children from alleged restraint when committed by the court to the Junior Order Children’s Home, no appeal lies from the order denying petition, and the attempted appeal therefrom is dismissed. In re Thompson, 228 N.C. 74; In re Holley, 154 N.C. 163.
This 17 October, 1951.
YaleNTINE, J., for the Court.